Citation Nr: 0632803	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable disability rating for 
bilateral sensorineural hearing loss, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2005 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for bilateral sensorineural hearing loss 
was granted with a noncompensable evaluation effective 
October 6, 2004.  Service connection for tinnitus was denied 
on the basis that during the January 2005 VA compensation and 
pension (C&P) audio examination, the veteran indicated that 
he had been suffering from tinnitus for approximately one 
year.  See April 2005 rating decision.  

The veteran contends that he is entitled to a compensable 
rating for bilateral sensorineural hearing loss because he 
requires the use of hearing aids in both ears.  See August 
2005 notice of disagreement (NOD).  He also reports that he 
was unable to properly hear the questions posed to him during 
the VA C&P examination.  He contends that when asked whether 
his ears were ringing, he answered that they were at that 
time.  The veteran does not recall being asked when the 
ringing began, and indicates that had he been asked, he would 
have reported it began in service.  See August 2005 NOD; 
November 2005 VA Form 9.  

In light of the foregoing, fundamental fairness to the 
veteran warrants conducting another VA C&P examination 
specifically designed to determine the current severity of 
the veteran's bilateral sensorineural hearing loss and to 
elicit an opinion regarding the etiology of the claimed 
tinnitus.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); VAOPGCPREC 11-95 (Apr. 7, 1995).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an examination 
for the purpose of assessing the current 
severity of his bilateral sensorineural 
hearing loss and to elicit an opinion 
regarding the etiology of the claimed 
tinnitus.  The claims folder should be made 
available to the examiner for review and all 
necessary tests should be performed.  The 
examiner should indicate whether it is at 
least as likely as not (probability of 50 
percent or greater) that the claimed tinnitus 
is related to service and should explain the 
basis for the opinion.

2.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
M.S. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



